ELLISON, J.
Defendant was convicted for selling intoxicating liquors in the city of Marshall contrary to the provisions of the Local Option Law adopted in that city.
The points made against the proper adoption of the law against the sale of intoxicating liquors were discussed in State v. Armstrong, ante, 719, and what we there said disposes of similar contentions in this case.
But an additional objection is made in this case, and that is that the court erred to defendant’s prejudice in permitting a juror to qualify who stated that he had an opinion in the case and when asked if it would require evidence to remove that opinion answered: “You *726bet it would.” But other parts of bis examination disclosed that be meant be merely bad an opinion as to violations of tbe law in tbe sale of intoxicating liquors. He did not know tbe defendant nor bad be talked .to the witnesses and knew nothing of tbe case and was without prejudice. However, defendant is in no position to complain, since tbe record does not show that exception was taken to the ruling of tbe court in refusing to allow a challenge for cause as to that juror. It shows be was objected to, but no exception was taken. Indeed tbe record fails to show a ruling by tbe court. But if we assume that tbe silence of tbe record indicates that tbe court allowed tbe juror to remain on tbe panel, yet no exception was taken to such action, we discover no cause for interference, and tbe judgment is affirmed.
All concur.